Citation Nr: 1200109	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  07-15 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a disability of the left foot, to include plantar fasciitis and a calcaneal spur of the left heel, claimed as secondary to service-connected plantar fasciitis of the right foot.  

2.  Entitlement to service connection for a disability of the right knee, status post arthroscopy. 

3.  Entitlement to service connection for a disability of the low back, claimed as secondary to service-connected plantar fasciitis of the right foot.

4.  Entitlement to service connection for disabilities of the bilateral hips, claimed as secondary to service-connected plantar fasciitis of the right foot. 

5.  Entitlement to service connection for stress fractures of the bilateral legs.

6.  Entitlement to an initial compensable rating for plantar fasciitis of the right foot.

7.  Entitlement to an initial compensable rating for a right ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Veteran's Son


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, granted service connection for a right ankle disability and plantar fasciitis of the right foot and assigned noncompensable ratings, and denied the service connection claims on appeal. 

In June 2011, the Veteran testified at a Board hearing before the undersigned, which was held at the Denver RO.  A transcript of the hearing has been associated with the claims file.

After this appeal was certified and the claims file transferred to the Board, the Veteran submitted additional evidence and waived his right to initial consideration of this evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(c) (2011) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Accordingly, the Board may proceed with appellate review. 

The service connection claims for a disability of the low back, and stress fractures of the bilateral legs, and the appeals of the noncompensable evaluations of the Veteran's service-connected right ankle disability and plantar fasciitis of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the right knee is related to chronic right knee pain during active service and excision of the right medial plica. 

2.  The Veteran has not been diagnosed with a disability of the right hip or reported right hip symptoms during the pendency of this claim.  

3.  The Veteran's left hip disability has not been shown by competent evidence to be caused or aggravated by service-connected right foot plantar fasciitis or to be directly related to active military service. 


CONCLUSIONS OF LAW

1.  A disability of the right knee was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011). 

2.  Disabilities of the bilateral hips were not caused or aggravated by service-connected right foot plantar fasciitis, and are not otherwise related to active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a disability of the right knee has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, an August 2004 letter informed the Veteran of the first three elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining different types of specified evidence.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection for disabilities of the bilateral hips, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical examination reports are in the file.  Private treatment records identified by the Veteran are also in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In McLendon, 20 Vet. App. at 83, the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, although VA examinations of the Veteran's hips were performed in June 2004 and March 2010, nexus opinions were not provided.  In this case, the Board finds that such opinions are not needed to render decisions on this claim, as there is no indication that the Veteran has disabilities of the hips related to service or to a service-connected disability.  See id.  Specifically, the Veteran has not argued and the service treatment records do not show that that the Veteran had symptoms involving the bilateral hips during service.  Rather, the evidence shows that the Veteran did not have hip pain until January 2000, over five years after separation from active service.  Moreover, the Veteran's right hip pain resolved prior to the submission of this claim, and no right hip pathology has been diagnosed.  Finally, there is no competent evidence showing that the Veteran's left hip disability was caused or aggravated by right foot plantar fasciitis.  In this regard, the Veteran, as a lay person, does not have the medical training or expertise to render a competent opinion as to whether his right foot plantar fasciitis caused or aggravated his disability of the left hip, as this is a medical determination too complex to be made by a person without appropriate medical training or expertise.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Although the Veteran has stated that medical professionals have found a relationship between his disability of the hip and his service-connected right foot plantar fasciitis by virtue of an abnormal gait, no such opinions have been submitted by the Veteran.  The Veteran's account of what a medical professional purportedly told him does not itself constitute competent evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  The Board also does not find this statement to be credible, as the evidence of record is negative for findings that the Veteran has an abnormal gait.  Indeed, VA examinations dated in June 2004, March 2009, and March 2010 all show that the Veteran's gait was normal.  Accordingly, as there is no indication that the Veteran's left hip pain may be related to service or to a service-connected disability, a VA nexus opinion is not warranted.  See McLendon, 20 Vet. App. at 83.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis requires competent evidence showing (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

A. Right Knee

The Veteran claims entitlement to service connection for a disability of the right knee.  For the following reasons, the Board finds that service connection is warranted.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's current right knee disability had its onset during active service.  In this regard, the service treatment records show repeated complaints of right knee symptoms between 1986 and 1989.  The Veteran was diagnosed with medial pica syndrome and in November 1987 he underwent excision of the right medial plica.  Thereafter, the service treatment records reflect complaints of right knee pain through November 1989.  He was placed on physical profile due to his right knee symptoms in September 1987 and January 1988.  In the Veteran's June 1992 separation examination report, the Veteran's lower extremities were found to be abnormal on clinical evaluation and a history of a right knee arthroscopy was noted.  In the June 1992 report of medical history, the Veteran indicated a history of swollen or painful joints, and stated in a supplement to this form that his right knee "always [gave him] problems."  

After service, a January 2000 private treatment record reflects that the Veteran had reactive arthritis of the right knee in association with a sepsis infection.  

The June 2004 VA examination report reflects a diagnosis of degenerative joint disease of the patellofemoral joint of the right knee based on x-ray studies. 

At the June 2011 Board hearing, the Veteran stated that he did not seek further treatment for his right knee during active service because he was afraid he would be put on physical profile and thereby his right knee disability was treated by a private physician about a year after separation from service.  However, according to the Veteran, the physician had passed away and the Veteran was unable to obtain treatment records from his office.  

In carefully reviewing the evidence of record, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran's current right knee degenerative joint disease is related to his in-service complaints of right knee pain and the in-service arthroscopic surgery and plica removal.  The service treatment records support a finding that the Veteran developed a chronic disability of the right knee during active service given his repeated complaints of right knee pain over a period of several years, including at separation, and the finding of a right knee abnormality in the separation examination report .  See 38 C.F.R. § 3.303(b).  The Board also finds it credible that the Veteran sought treatment for his right knee pain about a year after he separated from service as this is consistent with the fact that the Veteran stated at separation that his right knee was "always" symptomatic.  There is no evidence suggesting that the Veteran injured his right knee after service.  In light of this history, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran's current diagnosis of degenerative joint disease of the right knee is related to his chronic right knee problems during active service, which required arthroscopic surgery at the time.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

Accordingly, the Board finds that service connection for a right knee disability is warranted.  See id.

B. Bilateral Hips

The Veteran claims entitlement to service connection for disabilities of the bilateral hips, which he argues were caused or aggravated by his service-connected right foot plantar fasciitis.  For the following reasons, the Board finds that service connection is not warranted.

The Veteran does not argue, and the evidence does not show, that he had any hip problems during active service.  The service treatment records and examination reports, including the June 1992 retirement examination, are negative for diagnoses or complaints pertaining to the hips.  Moreover, the Veteran stated at the June 2011 Board hearing that his hip pain did not manifest during active service. 

The earliest relevant evidence is a January 2000 private emergency treatment record reflecting that the Veteran was "in his usual state of health" until he fell and had pain in his right hip.  It was noted that the Veteran had been examined by his primary care physician and discharged home without therapy being rendered.  It was also noted that the Veteran had a somewhat decreased energy level and had increased pain and swelling in his left leg.  The Veteran was admitted to the hospital with diagnoses of pneumonia and left lower extremity edema.  As subsequent treatment records generated by this hospitalization make clear, the Veteran in fact had a sepsis infection.   

A January 2000 private hospitalization record dated the next day reflects that about nine days earlier the Veteran had lifted a refrigerator and a few hours later began having severe buttock and low-back pain.  It was noted that hip and pelvis x-ray films were unremarkable.  The Veteran was diagnosed, in relevant part, with a recent back and hip strain, as well as an elevated white count.  

A January 2000 private x-ray of the hips was negative for fractures or significant bony degenerative changes.  The interpreter's impression was an "unremarkable pelvis."  This x-ray study was performed as part of a series of x-rays of the Veteran's body in connection with his hospitalization for a sepsis infection which was diagnosed as staph aureus bacteremia with reactive arthritis in multiple joints.  

An October 2000 private treatment record shows that the Veteran reported left hip pain, which was worse with external rotation of the hip.  He denied a history of trauma.  The treating physician found that it was most likely musculoskeletal in nature.  There were no complaints or findings with regard to the right hip.

A January 2001 private treatment record shows that the Veteran complained of left hip pain which was insidious and atraumatic.  X-rays of the hip did not demonstrate evidence of acute fracture, dislocation, or subluxation.  The Veteran was diagnosed with left hip pain and trachanteric bursitis.  There were no complaints or findings with regard to the right hip. 

The March 2010 VA examination report reflects that the Veteran had left hip pain which developed gradually during active service.  The Veteran could not recall an onset date.  As noted above, at the June 2011 Board hearing the Veteran stated that his hip pain did not manifest during active service.  The Veteran was diagnosed with left hip trochanteric bursitis with episodic pain.  There were no complaints or findings pertaining to the right hip. 

The Board finds that the preponderance of the evidence weights against a relationship between the Veteran's right foot plantar fasciitis and disabilities of the bilateral hips.  At the outset, the Board notes that after January 2000 there is no evidence of continued problems with the right hip or findings of objective pathology on examination.  Because the Veteran has complained of left hip pain thereafter, but has not mentioned right hip symptoms, the Board finds that his right hip symptoms resolved prior to the current claim.  Accordingly, there is no evidence of a current disability of the right hip.  In the absence of a current disability, service connection cannot be granted for the right hip.  See Shedden, 381 F.3d at 1166-67 (holding that a current disability is one of the elements that must be established in a claim for service connection); 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

With regard to the left hip, the Board acknowledges the Veteran's statement at the June 2011 Board hearing that medical professionals have found a relationship between his service-connected right foot plantar fasciitis and disability of the left hip.  Specifically, the Veteran stated that the medical professionals found that an abnormal gait caused by the Veteran's right plantar fasciitis in turn caused or aggravated his left hip disability.  However, no such opinions have been submitted by the Veteran.  The Veteran's account of what a medical professional purportedly told him does not itself constitute competent medical evidence.  See Robinette, 8 Vet. App. at 77 (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  Further, the Board does not find it credible that a medical professional has made such a finding, as the evidence of record is negative for an abnormal gait.  Indeed, the VA examination reports show that the Veteran's gait was normal.  Moreover, the Veteran has not been shown to have the medical training or expertise to render a competent opinion as to whether his right foot plantar fasciitis caused or aggravated his left hip disability.  The Board finds that this is a medical determination too complex to be made based on lay observation alone.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  There is no other evidence of record suggesting that right foot plantar fasciitis has caused or aggravated the Veteran's left hip disability.  Accordingly, the Board finds that service connection is not warranted on a secondary basis.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.

The Board also finds that service connection is not warranted on a direct basis.  Although the Veteran apparently reported at the March 2010 VA examination that his hip pain began during active service, he stated at the June 2011 Board hearing that his hip pain did not develop until after he retired from active service.  Further, the service treatment records themselves are negative for complaints or findings pertaining to the left hip.  Accordingly, given the inconsistency in this evidence, the Board does not find it credible that the Veteran's hip pain manifested during active service.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony).  The earliest evidence of record showing left hip pain is the October 2000 private treatment record.  There is no mention of the Veteran's service in this record or indication of an earlier onset date.  Accordingly, as the Veteran's hip pain did not manifest until several years after service, and as there is no credible evidence supporting a direct relationship to service, the Board finds that the preponderance of the evidence is against a relationship to service on a direct basis.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for disabilities of the bilateral hips must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a disability of the right knee, status post arthroscopy, is granted. 

Entitlement to service connection for disabilities of the bilateral hips, claimed as secondary to service-connected plantar fasciitis of the right foot, is denied.  


REMAND

The remaining claims and issues on appeal must be remanded for further development before they are ready for appellate review.

With regard to the Veteran's service connection claims, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon, 20 Vet. App. at 83, the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, although VA examinations were performed, the examiners did not provide nexus opinions.  Therefore, for the reasons discussed below, the duty to assist has not been satisfied. 

With regard to the claim for left foot plantar fasciitis, a February 1987 service treatment record shows that a bone scan revealed increased uptake of the radiotracer in the feet and ankles.  It was noted that the left foot was more involved than the right and that the Veteran had generalized stress-related changes throughout both lower extremities. 

A June 2004 VA examination reflects that x-rays of the feet showed a mild degree of osteoarthritis.  The left foot demonstrated no acute or significant chronic or bony abnormality except for a calcaneal heel spur of moderate degree.  The Veteran was diagnosed, in pertinent part, with bilateral plantar fasciitis, bilateral heel spurs, and intertarsal osteoarthritis per x-ray examination. 

Given the findings of stress-related changes and abnormalities involving the left foot in the February 1987 in-service bone scan, and the finding of plantar fasciitis and a calcaneal heel spur of the left foot in the June 2004 VA examination, the Board finds that there is at least an indication that the Veteran's current pathologies of the left foot may be related to the pathologies noted in the February 1987 service treatment record.  However, the Board does not possess the medical expertise to make a competent determination in this regard.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  Accordingly, there is insufficient evidence to decide this claim.  See McLendon, 20 Vet. App. at 83.  Therefore, a new VA examination should be performed and a nexus opinion obtained to assess the likelihood that left foot plantar fasciitis and/or the calcaneal spur of the left heel is related to service.  See id.

With regard to the claim for a low back disability, a December 1970 service treatment record reflects that the Veteran reported a one-week history of back pain.  A September 1973 service treatment record reflects that the Veteran jumped from a track and twisted his back muscle.  A muscle spasm was noted in the lumbar region on examination.  In October 1980, the Veteran reported a one-day history of back pain.  The service treatment records thereafter, as well as the June 1992 retirement examination, are negative for complaints or findings pertaining to the back.  The Veteran also denied a history of recurrent back pain in the June 1992 report of medical history.  After service, private treatment records dated in January 2000 reflect that the Veteran had an onset of low back pain while lifting a dishwasher in December 1999.  The pain was more or less constant.  A January 2000 private MRI showed early L3-4 and L4-5 disc desiccation.  The MRI was otherwise found to be unremarkable.  The June 2004 VA examination report reflects a diagnosis of degenerative disc disease of the lumbar spine.  Based on this evidence, the Board finds that although the service treatment records are negative for back problems after October 1980, the fact that the Veteran had complaints of back pain several times during service, as well as an in-service injury to the back in September 1973, suggests that there may be a relationship between the degenerative disc disease found in January 2000 and the Veteran's in-service back problems, irrespective of the injury to the back which occurred in December 1999.  Accordingly, a VA examination should be provided to assess the etiology of the Veteran's degenerative disc disease of the low back in light of the evidence discussed above.  See id.
 
With regard to the Veteran's claim for stress fractures of the bilateral legs, a service treatment record dated in 1987 shows that a bone scan revealed increased uptake just distal to the left tibial tuberosity.  There was also increased uptake of the tracer throughout the cortices of both tibia.  The bone scan was found to be an abnormal study showing an apparent stress fracture in the left proximal tibia.  

After service, a June 2004 private x-ray study showed spurs off of the tibial tuberosities bilaterally.  A small osteophyte off of the proximal aspect of the left tibia was also noted.  The impression of the interpreting physician was degenerative changes and possible osteochondroma of the left tibia.  

Given the finding of an apparent stress fracture in the left proximal tibia during service, and the finding in the June 2004 private x-ray report of degenerative changes and possible osteochondroma of the left tibia, the Board finds that there is at least an indication that the Veteran's left tibia degenerative changes may be related to service.  With regard to the right tibia, although diagnoses were not rendered, abnormal findings with regard to both tibia were noted in the 1987 bone scan and the June 2004 private x-ray report.  Thus, the Board finds that a VA examination is warranted to assess the etiology of the Veteran's degenerative changes of the left tibia, and whether the Veteran has a disability of the right tibia related to service in light of the above evidence.  See id.

With regard to the evaluation of the Veteran's service-connected right ankle disability, the Board notes that the Veteran indicated in his May 2007 substantive appeal (VA Form 9) that he was disputing the noncompensable rating assigned this disability.  However, although examinations of the ankle were performed in March 2009 and March 2010, the RO did not readjudicate this issue in the June 2010 supplemental statement of the case (SSOC) or in any other rating decision, and did not certify this issue to the Board.  Therefore, on remand, a new VA examination should be performed to assess the current level of severity and resulting functional impairment of the Veteran's right ankle disability.  The agency of original jurisdiction (AOJ) must also consider the relevant evidence of record pertaining to the ankle post-dating the March 2007 statement of the case (SOC).  See 38 C.F.R. § 20.1304 (2011).  

Finally, with regard to the evaluation of the Veteran's right foot plantar fasciitis, the Veteran stated at the June 2011 Board hearing that this disability had worsened in severity since he was last examined in March 2010.  Where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a) (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Therefore, a new VA examination should be performed to assess the current level of severity and resulting functional impairment of the Veteran's right foot plantar fasciitis.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be scheduled for one or more VA orthopedic examinations to assess the nature and etiology of his left foot plantar fasciitis, degenerative disc disease of the low back, and stress fractures of the bilateral tibia.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies must be performed and all clinical findings reported in detail. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's left foot plantar fasciitis, degenerative disc disease of the low back, and stress fractures of the bilateral tibia are at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

2. In the same or another VA orthopedic examination, the examiner should identify and evaluate all impairment involving the right ankle and the right foot plantar fasciitis.  All indicated tests and studies should be conducted and the clinical findings reported in detail.  

With regard to the right ankle, the examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion and at what point it begins, and whether weakened movement, excess fatigability, and/or incoordination are present.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the ankle.  If possible, the examiner should express such functional losses in terms of additional degrees of limited range of motion.  The examiner should also identify any functional impairment caused by the Veteran's right foot plantar fasciitis and right ankle disability, providing a full description of the effect of the disabilities upon his occupation and ordinary activities.  The examiner should give a complete rationale for any opinions expressed.  

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  In readjudicating the evaluation of the Veteran's right ankle disability, all relevant evidence of record post-dating the March 2007 SOC must be considered.  If the benefits sought are not granted with respect to any of the claims or issues on appeal, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


